By the whole Court.
The only exception to the declaration is, that the statute on which this action is brought requires that the complaint should be made to the same court that granted the execution on which, etc. and therefore this action should have been brought in the county of Eairfield, and not. in the county of New Haven. The court’ is of • opinion, that this court is the same within the meaning of the statute, sitting in any county in the state; and therefore such action may be maintained in the county where either party dwells. The declaration is therefore sufficient.